Affirmed and Memorandum Opinion filed April 2, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00287-CR
                               NO. 14-12-00288-CR

                KELLYE HENSKE CARTWRIGHT, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 21st District Court
                          Washington County, Texas
                    Trial Court Cause Nos. 13,934 & 14,493

                 MEMORANDUM                       OPINION


      Appellant entered a plea of guilty to two counts of felony driving while
intoxicated and was placed on probation.        On March 6, 2012, the trial court
revoked appellant’s probation and sentenced appellant to five years’ confinement
in cause number 13,934, and ten years’ confinement in cause number 14,493.
Appellant filed a timely notice of appeal.
      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
forty-five days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error
in the record. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.
Do Not Publish - TEX. R. APP. P. 47.2(b)




                                         2